Citation Nr: 1604670	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-36 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service condition for a groin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965, including service in the Republic of Vietnam from August 1965 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Newark, New Jersey.

The Veteran was scheduled for a Board hearing in January 2010.  However, he withdrew his request for a hearing in a January 2010 statement.

This matter was before the Board in February 2015, when it was remanded for further evidentiary development.

The Board acknowledges that the Veteran has appealed the issue of entitlement to an increased rating for type II diabetes mellitus.  As the Veteran has requested a Board hearing in conjunction with that appeal, the issue is not ripe for adjudication at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In February 2015, the Board remanded this matter to afford the Veteran a VA examination to determine the nature and etiology of any groin disability.  As pointed out by the Veteran's representative, there was no apparent effort to provide the Veteran with such an examination.  See January 2016 Appellant's Brief.  Additionally, a Supplemental Statement of the Case was not prepared.  As such, a remand is necessary to ensure compliance with the Board's February 2015 remand directives.  See Stegall, 11 Vet. App. at 271.



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any groin disability.  The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.

The examiner must respond to the following:

a. Does the Veteran have a groin disability manifested by pain?

b. Is it at least as likely as not (50 percent or greater probability) that such disability had its onset during service or is otherwise related to service?

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. After completing the above action, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the appellant.  After the appellant has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

